DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/22 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 10 limitation “wherein fabricating the interconnect structure comprises bonding a metallic structure to the top surface of the interconnect structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoishizaka et al. (US Patent 7,595,222) in view of Haba et al (US PUB. 2009/0160065).
Regarding claim 15, Shimoishizaka teaches a die 106, comprising: 
a first surface (top surface, see Fig. 6); 
a second surface (bottom surface) opposite the first surface (Fig. 6); 
sidewall surfaces coupling the first surface to the second surface, wherein at least one sidewall surface has a sloped profile (note the sloped sidewall surface of chip 106 in Fig. 6); and 
a pad 105 on the first surface (see Fig. 6).
Shimoishizaka is silent on the first die comprises a vertical sidewall surface laterally opposite to the sidewall surface with the sloped profile. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 9-10C the formation of a first die (any of 110 -110C) that comprises a vertical sidewall surface 170 laterally opposite to a sidewall surface with the sloped profile. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 16, the combination of Shimoishizaka and Haba teaches the die of claim 15, wherein the at least one sidewall surface having the sloped profile is coupled to the second surface at an angle that ranges from 30 degrees to 60 degrees (see Fig. 6 and note the sloped profile of the sidewall surface). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the combination of Shimoishizaka and Haba teaches the die of claim 15, wherein a die attach film (DAF) is under the die, the DAF having at least one sidewall with a sloped profile that matches the sloped profile of the at least one sidewall surface (Shimoishizaka teaches an insulative adhesive in column 8, lines 64-66 and Fig. 8A-8C that reads as DAF that has predictably sloped sidewall to complement the shape of the chips 106 & 104).

Claims 1-7, 9-10, 12-14 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUB. 2010/0193930) in view of Shimoishizaka et al. (US Patent 7,595,222) and Haba et al (US PUB. 2009/0160065).
Regarding claim 1, Lee teaches a semiconductor package 100, comprising: 
a die stack (S1-S4) comprising a first die S4 and a second die S3 (Fig. 1 and/or Fig. 2), wherein each of the first and second dies in the die stack comprises: 
a first surface (e.g. top or bottom surface); 
a second surface (e.g. bottom or top surface) opposite the first surface (Fig. 1); 
sidewall surfaces coupling the first surface to the second surface (see Fig. 1); and 
a pad (e.g. P4 or P3) on the first surface (Fig. 1); and 
an interconnect structure (V1-V4) positioned on the first surfaces, and wherein the interconnect structure (V1-V4) electrically couples the pad (note P4 & P3) on each of the first and second dies to each other, and the first die comprises a vertical sidewall (see Fig. 1 and Fig. 2).
Lee is silent on wherein the interconnect structure is positioned on at least one of the sidewalls, wherein the first die comprises a sidewall surface with a sloped profile, wherein the interconnect structure is positioned on the sidewall surface with the sloped profile. 
Shimoishizaka teaches in Fig. 6, wherein an interconnect structure (108 & 109) is positioned the first surfaces and at least one of the sidewalls, wherein the first die comprises a sidewall surface with a sloped profile (see sloped sidewalls of chip 106), wherein the interconnect structure (108 & 109) is positioned on the sidewall surface with the sloped profile (see Fig. 6). 
	In light of such teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to replace Lee’s interconnect structure (V1-v4) with Shimoishizaka’s interconnect structure (108 & 109). The motivation for doing so would have been reducing the length of inter-chip wiring and improved scaling. As such, Lee and Shimoishizaka are combinable.
	Lee and Shimoishizaka are silent on the first die comprises a vertical sidewall surface laterally opposite to the sidewall surface with the sloped profile. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 9-10C the formation of a first die (any of 110 -110C) that comprises a vertical sidewall surface 170 laterally opposite to a sidewall surface with the sloped profile, wherein an interconnect 66 is positioned on the sloped sidewalls of the die. It seems forming such dies would have been a known and obvious design choice for the benefit of improved scaling. As such, Lee, Shimoishizaka and Haba would have been combinable.
Regarding claim 2, the combination of Lee, Shimoishizaka and Haba teaches the semiconductor package of claim 1, further comprising a molding compound 135/115 encapsulating the die stack and the interconnect structure (see Lee’s Fig. 1 and Shimoishizaka’s Fig. 6).
Regarding claim 3, the combination of Lee, Shimoishizaka and Haba teaches the semiconductor package of claim 2, wherein a top surface of the interconnect structure is exposed (Lee’s Fig. 1: prior to the formation RDL 180, top surfaces of V4-V1 are exposed).
Regarding claim 4, the combination of Lee, Shimoishizaka and Haba teaches the semiconductor package of claim 3, further comprising: a redistribution layer (RDL) 180 on the molding compound 135 and the top surface of the interconnect structure (V1-V4), wherein the interconnect structure couples the RDL to the pads (e.g. Lee’s Fig. 1).
Regarding claim 5, the combination of Lee, Shimoishizaka and Haba teaches the semiconductor package of claim 4, further comprising a plurality of interconnects 198 on the RDL (Lee’s Fig. 1).
Regarding claim 6, the combination of Lee, Shimoishizaka and Haba teaches the semiconductor package of claim 1, wherein the first die S4/106 is offset from the second die S3/104 (see Lee’s Fig. 1 and Shimoishizaka’s Fig. 6).
Regarding claim 7, the combination of Lee, Shimoishizaka and Haba teaches the semiconductor package of claim 6, wherein the interconnect structure (108 & 109) is a single structure that conforms to: the first surface of the first die, the sidewall surface of the first die with the sloped profile, and the first surface of the second die (see Shimoishizaka’s Fig. 6).

Regarding claim 9, Lee teaches a method of forming a semiconductor package, comprising: 
disposing a die stack (S1-S4) comprising a plurality of dies on a carrier 105 (Fig. 1), wherein each die in the die stack comprises: 
a first surface (top or bottom surface); 
a second surface (bottom surface or top surface) opposite the first surface (Fig. 1-2); 
sidewall surfaces coupling the first surface to the second surface; and 
a pad P4 on the first surface (Fig. 1); 
fabricating an interconnect structure (V1-V4) on the first surfaces, wherein the interconnect structure (V1-V4) electrically couples each of the pads (P1-P4) of the plurality of dies to each other (Fig. 1); 
encapsulating the die stack (S-S4) and the interconnect structure (V1-V4) in a molding compound 135, wherein a top surface of the interconnect structure is exposed (prior to the formation of RDL 180, top surfaces of V1-V4 are exposed, see Fig. 1); 
forming a redistribution layer (RDL) 180 (also see Para [0050]) on the molding compound 135 and the top surface of the interconnect structure (V1-V4), the interconnect structure coupling the RDL to each of the pads of the plurality of dies (S1-S4) (see Fig. 1); and 
forming solder bumps 194 on the RDL 180 (Fig. 1).
Lee is silent on wherein at least one sidewall surface of each die (one of S1-S4) comprises a sloped profile, and fabricating the interconnect structure on at least one of the sidewalls with the sloped profile. 
Shimoishizaka teaches in Fig. 6, wherein at least one sidewall surface of each die (one of 106 & 104) comprises a sloped profile, and fabricating an interconnect structure (108 & 109) on at least one of the sidewalls with the sloped profile (see Fig. 6).
In light of such teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to replace Lee’s interconnect structure (V1-v4) with Shimoishikaza’s interconnect structure (108 & 109). The motivation for doing so would have been reducing the length of inter-chip wiring and improved scaling. As such, Lee and Shimoishizaka are combinable.
Lee and Shimoishizaka are silent on the first die comprises a vertical sidewall surface laterally opposite to the sidewall surface with the sloped profile. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 9-10C the formation of a first die (any of 110 -110C) that comprises a vertical sidewall surface 170 laterally opposite to a sidewall surface with the sloped profile, wherein an interconnect 66 is positioned on the sloped sidewalls of the die. It seems forming such dies would have been a known and obvious design choice for the benefit of improved scaling. As such, Lee, Shimoishizaka and Haba would have been combinable.
Regarding claim 10, the combination of Lee, Shimoishizaka and Haba teaches the method of claim 9, wherein fabricating the interconnect structure comprises bonding a metallic structure (108 & 109) to the top surface of the interconnect structure, wherein the metallic structure is formed from copper, gold, aluminum, silver, or a combination thereof (e.g. Shimoishizaka’s column 10 & lines 19-23 and Fig. 6).
Regarding claim 12 the combination of Lee, Shimoishizaka and Haba teaches the method of claim 9, further comprising detaching the carrier 105 (Lee’s Para [0032]).
Regarding claim 13, the combination of Lee, Shimoishizaka and Haba teaches the method of claim 9, wherein each of the dies in the die stack is singulated from a wafer using a saw blade that has a V-shaped profile (e.g. Shimoishizaka’s column 18, lines 12-14).
Regarding claim 14, the combination of Lee, Shimoishizaka and Haba teaches the method of claim 13, wherein disposing the die stack comprising the plurality of dies on the carrier comprises transferring the singulated dies from the wafer onto the carrier (Shimoishizaka’s Fig. 8A-9C and Lee’s Fig. 17-26).

Regarding claim 18, Lee teaches a packaged system, comprising: 
a semiconductor package, the semiconductor package comprising: 
a die stack (S1-S4) comprising a first die S4 and a second die S3 (Fig. 6), wherein each of the first and second dies in the die stack comprises: 
a first surface (top or bottom surface); 
a second surface (bottom or top) opposite the first surface; 
sidewall surfaces coupling the first surface to the second surface (Fig. 1 or Fig. 2); and 
a pad (e.g. P4) on the first surface (Fig. 1); and 
an interconnect structure (V1-V4) positioned on the first surfaces, and wherein the interconnect structure electrically couples the pad on each of the first and second dies to each other.
Lee is silent on the interconnect structure (V1-V4) positioned on at least one of the sidewalls, wherein the first die S4 comprises a sidewall surface with a sloped profile, wherein the interconnect structure is positioned on the sidewall surface with the sloped profile. Lee is also silent on the semiconductor package being on a printed circuit board.
Shimoishizaka teaches in Fig. 6, wherein an interconnect structure (108 & 109) positioned on at least one of the sidewalls, wherein the first die 106 comprises a sidewall surface with a sloped profile, wherein the interconnect structure (108 & 109) is positioned on the sidewall surface with the sloped profile. Further, Shimoishizaka teaches the widely known packaging assembly wherein the semiconductor package is on a printed circuit board 113 (see Fig. 6).
In light of such teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to replace Lee’s interconnect structure (V1-V4) with Shimoishizaka’s interconnect structure (108 & 109). The motivation for doing so would have been reducing the length of inter-chip wiring and improved scaling. As such, Lee and Shimoishizaka are combinable.
Lee and Shimoishizaka are silent on the first die comprises a vertical sidewall surface laterally opposite to the sidewall surface with the sloped profile. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 9-10C the formation of a first die (any of 110 -110C) that comprises a vertical sidewall surface 170 laterally opposite to a sidewall surface with the sloped profile, wherein an interconnect 66 is positioned on the sloped sidewalls of the die. It seems forming such dies would have been a known and obvious design choice for the benefit of improved scaling. As such, Lee, Shimoishizaka and Haba would have been combinable.
Regarding claim 19, the combination of Lee, Shimoishizaka and Haba teaches the packaged system of claim 18, further comprising a molding compound 135/115 encapsulating the die stack and the interconnect structure (Lee’s Fig. 1 and Shimoishizaka’s Fig. 6).
Regarding claim 20, the combination of Lee, Shimoishizaka and Haba teaches the packaged system of claim 19, wherein a top surface of the interconnect structure is exposed (Lee’s Fig. 1: prior to the formation RDL 180, top surfaces of V4-V1 are exposed).
Regarding claim 21, the combination of Lee, Shimoishizaka and Haba teaches the packaged system of claim 20, further comprising: a redistribution layer (RDL) 180 on the molding compound 135 and the top surface of the interconnect structure, wherein the interconnect structure (V1-V4) couples the RDL 180 to the pads (P1-P4) (see Lee’s Fig. 1).
Regarding claim 22, the combination of Lee, Shimoishizaka and Haba teaches the packaged system of claim 21, further comprising a plurality of solder bumps 193 on the RDL 180 (Fig. 1).
Regarding claim 23, the combination of Lee, Shimoishizaka and Haba teaches the packaged system of claim 19, wherein the first die is offset from the second die (Lee’s Fig. 1 and Shimoishizaka’s Fig. 6).
Regarding claim 24, the combination of Lee, Shimoishizaka and Haba teaches the packaged system of claim 23, wherein the interconnect structure (108 & 109) is a single structure that conforms to: the first surface of the first die 106, the sidewall surface of the first die 106 with the sloped profile, and the first surface of the second die 104 (Shimoishizaka’s Fig. 6).

Claims 8 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Shimoishizaka and Haba as applied to claims 1 & 24 above, and in further view of Leal et al. (US PUB. 2010/0140811).
Regarding claim 8, the combination of Lee, Shimoishizaka and Haba is silent on the semiconductor package of claim 1, wherein a thickness of the interconnect structure ranges from 0.5 um to 5.0 um. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Leal teaches in Para [0062] wherein thickness of a material layer 34 (e.g. 1931 in Fig. 11B) can be approximately 5 um. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 25, the combination of Lee, Shimoishizaka and Haba is silent on the semiconductor package of claim 24, wherein a thickness of the interconnect structure ranges from 0.5 um to 5.0 um. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Leal teaches in Para [0062] wherein thickness of a material layer 34 (e.g. 1931 in Fig. 11B) can be approximately 5 um. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Shimoishizaka and Haba as applied to claim 10 above, and in further view of Wu et al. (US PUB. 2019/0181096).
Regarding claim 11, the combination of Lee, Shimoishizaka and Haba is the method of claim 10, further comprising: grinding the molding compound and the metallic structure to expose the top surface of the interconnect structure. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Wu teaches in Fig. 7 and Para [0033] grinding a molding compound 60 and a metallic structure 56 to expose the top surface of the interconnect structure. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but they are not found to be persuasive. The applicant argues that Haba’s die does not comprise a vertical sidewall laterally opposite a sidewall surface with sloped profile. The Examiner disagrees and directs the applicant’s attention towards Fig. 1C-3, 7C-8 & 9-10C, wherein each die is formed to have a vertical surface laterally opposite another sidewall with sloped profile. It appears that the applicant is reading the outline of metal trace within each die as a vertical sidewall in Fig. 10C. The Examiner suggests the applicant take a look at Fig. 2-3 (note metal trace/via within each die) first followed by the formation of notches 46 in Fig. 9 to understand the formation of sloped sidewall for each die 110-110C. As such, the combination of the prior art teaches all of the claim features and the argument is not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894